Citation Nr: 0116512	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran is competent for purposes of the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from November 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, proposing to find the 
veteran incompetent for VA purposes.  Notice of the proposed 
action was furnished to the veteran in April 2000 at an 
address in Perryville, Maryland, and it is apparent that the 
veteran was thereafter scheduled to undergo a VA examination 
to determine his competency.  On a Compensation and Pension 
Exam Inquiry, however, an address in Edgewood, Maryland, 
separate from that utilized by the RO in April 2000 to 
apprise the veteran of the proposal to rate as incompetent, 
is shown, and it was at that address in Edgewood, Maryland, 
that correspondence was mailed to advise the veteran to 
report for VA examinations in May 2000.  The record otherwise 
indicates that the veteran did not appear for scheduled VA 
examinations in May 2000, although it remains unknown whether 
the veteran received notice to report therefor.  The proposed 
action was effectuated by the RO in rating action entered in 
May 2000.  

In October 2000, the veteran was advised in writing by the RO 
that his appeal was being certified to the Board for review.  
Received by the Board in December 2000, within the 90-day 
period for submission of additional evidence, was 
correspondence from the veteran.  Such was submitted without 
a waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304(c) (2000).

In terms of the evidence utilized by the RO in its current 
determination that the veteran is incompetent, such was 
limited to the findings obtained during a VA hospitalization 
in February 2000 showing the veteran to be incompetent.  
Contrary evidence consists of the RO's determination in March 
1999 that the veteran remained competent for VA purposes, 
based on a VA medical and field examinations conducted in 
June 1998.  Various periods of competency and incompetency 
are noted to have existed since the 1970s.  

Review of the record also indicates that VA administrative 
records demonstrate that the veteran was hospitalized for 
psychiatric reasons in October 1999 at the VA Medical Center 
in Baltimore, Maryland, but no attempt to secure records of 
such hospitalization is shown.  Moreover, in the context of 
the current appeal, no attempt to obtain VA outpatient 
records is indicated.  The most recent outpatient records are 
from November and December 1999, which were obtained and 
considered in connection with a prior, unrelated competency 
determination by the RO in 1999.  

In connection with his appeal, the veteran asserts that he is 
capable of managing his finances, citing in support of that 
assertion the facts that he pays his debts on time and is 
without any past-due debts.  He also reported in April 2000 
correspondence that he was one month ahead in paying his 
monthly rent and five or six payments ahead on his car loan.  
As well, in a June 2000 statement, the veteran noted that he 
properly maintained two savings accounts, one to pay funeral 
expenses in the event of his death, and the other being 
funded with a lump sum payment of VA compensation benefits 
paid to him in the past.  

Based on the foregoing, it is evident that further procedural 
and evidentiary development of this matter is needed.  
Moreover, it is noteworthy that a significant change in the 
law was effectuated during the pendency of this appeal, when 
on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefined and expanded the obligations 
of VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

It is clear that the RO has not been afforded the opportunity 
of initially considering this matter under the VCAA, and it 
is also evident that further development of the evidence is 
necessary for compliance with the VA's duty-to-assist, as 
indicated in the preceding paragraphs.  It thus would be 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this matter is hereby REMANDED to the RO for the 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran, 
his custodian, and his representative in 
writing for the purpose of advising the 
veteran of the evidence needed to 
substantiate his claim of competency for 
VA purposes, including medical opinions 
as to his competency and/or lay 
statements from family members or others.  
The RO should also advise such 
individuals of the veteran's right to 
submit any additional argument and/or 
evidence in support of his assertion that 
he is competent for VA purposes.

3.  In addition, the veteran, his 
custodian, and his representative should 
be contacted for the specific purpose of 
requesting that there be provided a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated the veteran for psychiatric 
dysfunction since 1999.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, as well as 
records from the VA hospital admission in 
October 1999 at the facility in 
Baltimore, Maryland.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Arrangements are to be made by the RO 
to afford the veteran a VA social and 
industrial survey at his residence.  In 
connection therewith, efforts should be 
made by the VA social worker to interview 
his custodian, family members, neighbors, 
social service agency personnel, 
personnel at his banking institution, and 
any other persons with knowledge of the 
veteran in order to obtain additional 
data regarding the veteran's level of 
functioning and daily activities, in the 
context of determining his competency for 
VA purposes.

5.  Thereafter, the veteran is to be 
afforded an examination to determine 
competency status and such examination 
should be performed by a VA 
psychiatrist.  The entirety of the 
veteran's claims folder as well as a 
copy of this remand must be made 
available to the examiner in advance of 
any examination of the veteran for use 
in the study of this case.  Such 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth.  

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the veteran, 
in spite of injury or disease, 
has the mental capacity to 
contract or to manage his own 
affairs, including disbursement 
of funds without limitation?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested. 

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
7.  Lastly, the RO should readjudicate 
the issue of whether the veteran is 
competent for VA purposes, based on all 
of the evidence on file, inclusive of the 
veteran's correspondence submitted to the 
Board in December 2000, and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal is not 
granted, the veteran, his custodian, and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


